Citation Nr: 0802032	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability, claimed as secondary to service-connected status 
post left knee arthroplasty; and if so, whether service 
connection for a right knee disability is warranted. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
claimed as secondary to service-connected status post left 
knee arthroplasty; and if so, whether service connection for 
a back disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that reopened the veteran's previously 
denied claims for service connection for a right knee 
disability and a back disability, each claimed as secondary 
to service-connected status post left knee arthroplasty, but 
denied each claim on the merits.  

In October 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

While the RO has reopened the previously denied claim for 
service connection, regardless of the RO's actions, the Board 
must address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board has characterized the issue as on the title page.

The Board's decision granting the veteran's petition to 
reopen each claim for service connection is set forth below.  
The claims for service connection, on the merits, are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
veteran's claim for service connection for a back disability, 
claimed as secondary to his service-connected left knee 
disability; although the RO notified him of this denial later 
that month, the veteran did not initial an appeal.

2.  Additional evidence associated with the claims file since 
the September 1994 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a back disability, claimed as 
secondary to service-connected status post left knee 
arthroplasty.

3.  In a November 1997 rating decision, the RO apparently 
reopened the veteran's previously denied claim for service 
connection for a right knee injury, claimed as secondary to 
his service-connected left knee disability, and denied it on 
the merits; although the RO notified him of this denial later 
that month, the veteran did not initiate an appeal.  

4.  Additional evidence associated with the claims file since 
the November 1997 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disability, claimed as 
secondary to service-connected status post left knee 
arthroplasty. 




CONCLUSION OF LAW

1.  The September 1994 decision that denied the veteran's 
claim for service connection for a back disability, claimed 
as secondary to his service-connected left knee disability, 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  Since the September 1994 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a back disability, 
claimed as secondary to service-connected status post left 
knee arthroplasty, have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The November 1997 decision that reopened and denied the 
veteran's claim for service connection for a right knee 
disability, claimed as secondary to his service-connected 
left knee disability, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  Since the November 1997 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a right knee disability, 
claimed as secondary to service-connected status post left 
knee arthroplasty, have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for a back disability, claimed as secondary to 
service-connected status post left knee arthroplasty, had 
previously been considered and denied in a September 1994 
rating decision.  Also, the veteran's claim for service 
connection for a right knee disability, also claimed as 
secondary to service-connected status post left knee 
arthroplasty, had previously been reopened and denied on the 
merits in a November 1997 rating decision.  As the veteran 
did not appeal either decision, each one is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen his 
claims for service connection for a back disability and for a 
right knee disability, each claimed as secondary to service-
connected status post left knee arthroplasty, in September 
2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) (2007) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.


The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial regarding the back was 
in the September 1994 RO decision and the last final denial 
regarding the right knee was the November 1997 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In the September 1994 decision, the RO denied the veteran's 
claims for a right knee disability and a back disability, 
because the medical evidence failed to show that either 
condition was directly related to the service-connected left 
knee disability.  At the time of the September 1994 decision, 
the evidence of record included the veteran's service medical 
records, VA medical records, and the report of a March 1991 
VA examination.

In the November 1997 decision, the RO apparently reopened 
veteran's claim for service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disability, and denied it on the merits because the 
evidence failed to show that his right knee was the result of 
his service-connected left knee, and there was no evidence of 
a right knee disability in service.   A July 1997 VA 
examination report was added to the record.  

Evidence added to the claims file since the RO's September 
1994 and November 1997 decisions denial includes additional 
VA medical records; private hospital records; a September 
2004 VA medical opinion from a VA orthopedic surgeon that the 
veteran's right knee degenerative joint disease is probably a 
result of the veteran favoring it secondary to his left knee 
condition; a September 2004 private medical opinion from R. 
Fletcher, M.D. that the veteran's right knee arthrosis is due 
to overuse reaction from the left knee condition; an October 
2002 VA examination report with an impression of low back 
pain of unknown etiology and the examiner's opinion regarding 
the veteran's claims as representing possibilities that the 
right knee and lower back are due to the service-connected 
left knee, but noting these possibilities were speculative in 
nature and did not rise to the level of reasonable medical 
certainty; and a November 2004 VA opinion that it is less 
likely as not that the veteran's right knee condition and 
degenerative disc disease of the lumbar spine are a result of 
his service-connected left knee condition.   

This additional evidence, received since the RO's September 
1994 and November 1997 decisions, is new in that it was not 
previously of record and considered by the RO in the 
September 1994 final decision pertaining to a back disability 
and the November 1997 final decision pertaining to a right 
knee disability.  This evidence is also material because - at 
least according to the September 2004 medical opinions from 
the veteran's private physician and his VA physician - it 
raises a reasonable possibility of substantiating the claim 
for a right knee disability, and at least based on the 
October 2002 VA examiner's statements, it raises a reasonable 
possibility of substantiating the claim for a back 
disability.  That is to say, the September 2004 statements 
from the VA physician and the veteran's private physician 
support the veteran's contention that his right knee 
disability is related to service-connected status post left 
knee arthroplasty and the October 2002 VA examiner's 
statement supports the veteran's contention that a low back 
disability is related to his service-connected status post 
left knee arthroplasty.  And although the November 2004 VA 
examiner concluded otherwise, the holding in Justus clarifies 
that it is impermissible to weigh the probative value of the 
favorable statements versus the November 2004 VA examiner's 
opinion at this preliminary stage of merely determining 
whether the claim should be reopened.  See, too, Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal 
Circuit Court noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the veteran's claim.

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claims for service connection for a 
right knee disability and a back disability, each claimed as 
secondary to his service-connected status post left knee 
arthroplasty, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished and there is no 
prejudice to the veteran in deciding these claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

To the limited extent that new and material evidence to 
reopen the claims for service connection for a right knee 
disability and for a back disability, each, claimed as 
secondary to service-connected status post left knee 
arthroplasty, has been received, the appeal is granted.


REMAND

Initially, the Board notes, that the veteran was provided 
with correspondence in December 2004 that addressed the 
general requirements of VA's duty to assist the veteran as 
well as some of the requirements necessary to establish 
compensation under 38 C.F.R. § 3.310.  However, the Board 
points out effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to include that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  It 
was noted, however, that VA will not concede a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. § 
3.310(b) (effective after October 10, 2006); see also 71 Fed. 
Reg. 52744 (Sept. 7, 2006) (noting the revision was required 
to implement the Court's decision in Allen v. Brown, 7 Vet. 
App. 439 (1995)).

In addition, while the Board realizes the veteran underwent 
VA examinations in October 2002 and November 2004, the 
opinions rendered by the examiners did not address the 
revised regulations of 38 C.F.R. § 3.310 as to whether the 
veteran's service-connected left knee disability aggravated 
the veteran's nonservice-connected right knee or back.  Thus, 
the Board finds that a new examination and medical opinion is 
necessary.  See 38 U.S.C.A. § 5103A; See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Thus, for the foregoing reasons, this case must be remanded 
for additional development.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  Provide the veteran and his 
representative with notice of the 
evidence required to substantiate a claim 
for secondary service connection, to 
include the amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, in 
accordance with Allen, supra.

2.  Schedule the veteran for an 
examination to determine all current 
disabilities of the right knee and back 
and whether any diagnosed right knee 
disability and/or back disability is 
related to the service-connected status 
post left knee arthroplasty.  The claims 
file must be made available to the 
examiner.  All tests and studies deemed 
warranted (to include X-rays) should be 
accomplished, with all test results made 
available to the examiner before the 
completion of his or her report.

The examiner should clearly identify all 
current right knee and back 
disability(ies).  For each such diagnosed 
disability, the examiner should render an 
opinion as to whether such disability at 
least as likely as not (i.e., there is at 
least a 50 percent probability) (a) had 
its onset in service; or (b) was 
manifested within one year of separation 
from service (and if so, identify the 
manifestations); or (c) was caused or 
aggravated (made permanently worse) by 
the veteran's service-connected status 
post left knee arthroplasty or is 
otherwise the result of a disease or 
injury in service, and if a right knee or 
a back disability is aggravated by the 
service-connected status post left knee 
arthroplasty, to what extent.  The 
examiner's report should set forth the 
complete rationale for the opinions 
expressed.

3.  Readjudicate the reopened claims.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative a 
supplemental SOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


